Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-13, while the specification discloses (page 20, lines 9-21) the use of an IP rating which provides guidelines for the level of protection by casings and electrical enclosures against environmental conditions, it appears that it doesn’t specifically disclose what type of casings are utilized to meet the required IP ratings.  Thus, it is unclear what exactly constitutes the recited outer casing and clarification is required.
Further, the use of abbreviation (i.e. IP) in claims should be avoided.  In addition, the terms “IP65” and “IP67” should be defined in claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Affa et al (US 2011/0209352).
Regarding claim 1, Affa et al discloses a sealed encoder module for mounting onto a machine relative displacement of first and second parts of the machine (abstract, paragraph 21), the sealed encoder module comprising: a scale (20); a readhead comprising a scale signal receiver (13); and a protective housing (22) which encapsulates at least the scale (20) and the scale signal receiver (13), wherein the scale signal receiver comprises an outer case within which one or more components of the readhead are contained (paragraph 29). 
Regarding claims 2, 5-6, 8 and 9, the limitations therein are shown in Figs.1 and 3 of Affa et al.
Regarding claims 3-4 and 7, the limitations therein are disclosed in paragraph 29 of Affa et al.
Regarding claim 10, the limitations therein are disclosed in paragraph 22 of Affa et al (Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affa et al (US 2011/0209352).
Regarding claim 11, absent showing any criticality in the specification, the specific configuration of an encoder apparatus would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular application and involving only routine skill in the art.
Regarding claims 12-13, as far as the claim is understood, the specific type and/or the specific characteristics of an outer case would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Driker (US 2018/0073637) is cited for disclosing a linear encoder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878